PerCuriam.  Appellant Carlos Gomez has filed a pro se motion to file a handwritten brief alleging that he has no access to a typewriter. We have held that handwritten briefs, if legible, will be accepted provided the appellant makes a showing that there is substantial merit to his suit. Patterson v. State, 289 Ark. 564, 712 S.W.2d 922 (1986). No such showing has been made. Appellant has appealed from the denial of a petition for habeas corpus in which he alleges that the information is void because it was signed by a deputy prosecuting attorney rather than the prosecuting attorney. He next alleges he was tried on an information rather than an indictment depriving the trial court of jurisdiction. Finally, he alleges that amendment 21 to the Arkansas Constitution is void.  These allegations are palpably without merit for the reason that relief by habeas corpus is proper only when it is shown that a commitment is invalid on its face or the trial court lacked jurisdiction. Wallace v. Willock, 301 Ark. 69, 781 S.W.2d 484 (1989). No showing of substantial merit having been made, the motion is denied.